         Case 1:20-cr-00129-SPW Document 37 Filed 06/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                CR 20-129-BLG-SPW


                        Plaintiff,

           vs.                            ORDER


 JERRY SALAZAR JR.,

                        Defendant.




     The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings(Doc. 33). For good cause being shown,

     IT IS HEREBY ORDERED that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

     The Clerk of Court is directed to notify the parties ofthe making of this

Order.


     DATED this           day of June, 2021.




                               SUSAN P. WATTERS
                               United States District Court Judge
